Citation Nr: 0102932	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the unappealed, rating decision of August 8, 1946 
which denied service connection for a right knee disability 
reflected clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	J.P. De Plois, Attorney at Law


ATTORNEY FOR THE BOARD

D. Dean







INTRODUCTION

The appellant had active military service from May 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Portland Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

By rating decision in October 1996, service connection was 
initially granted for a right knee disability (traumatic 
arthritis), effective from the date of claim in June 1996.  
The present appeal challenges that effective date, asserting 
that an earlier, unappealed rating decision in August 1946, 
which denied service connection for a right knee disability, 
reflects CUE.  


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disability was denied by unappealed rating action on 
August 8, 1946.  

2.  That rating action was in accordance with the evidence of 
record at that time and with the controlling legal criteria.  


CONCLUSION OF LAW

Clear and unmistakable error is not demonstrated in the 
unappealed rating decision dated August 8, 1946 which denied 
service connection for a right knee disability.  38 C.F.R. 
§ 3.105(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991) (formerly §§ 310, 331).  
Essentially similar provisions were in effect in 1946.  The 
aforementioned factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

It is also important to note that service connection is only 
appropriate for chronic disability.  For a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then continuity of 
symptomatology after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The law grants one year from the date of the notice of an 
initial determination for the filing of an application for 
review on appeal; otherwise, that determination becomes final 
and is not subject to review on the same factual basis in the 
absence of CUE.  Veterans Regulation No. 2(a), pt. II, § III; 
VA Regulations 1008 and 1009; effective from January 25, 1936 
to December 31, 1957.  Essentially the same provisions can be 
currently found at 38 C.F.R. §§ 3.104, 3.105(a) (2000).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  It must always be remembered that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  However, merely to aver that 
CUE exists in a prior adjudication of a case is not legally 
sufficient to raise that issue.  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  Likewise, simply to claim CUE on the basis 
that previous adjudications had improperly weighed and 
evaluated the evidence "can never rise to the stringent 
definition of CUE."  Id., at 44  

The appellant's service medical records indicate that he 
reported right knee complaints (but no treatment) following 
an initial injury in October 1942.  After a parachute jump in 
July 1944, he was hospitalized for evaluation of moderate 
right knee instability which appeared to be due to some 
laxity in the right medial and lateral ligaments.  X-ray 
studies at that time were negative for bone or joint 
pathology, including arthritis.  A Disposition Board found 
that him fit for further assignment, but recommended that he 
avoid duty requiring long marches or carrying heavy loads.  
He was then returned to duty in early August 1944.  

In December 1944, the appellant underwent further medical 
evaluation after complaining of recurrent incidents of 
locking in the right knee.  X-ray studies were negative for 
evidence of arthritis or other bony change in the right knee 
joint.  The reported findings included internal derangement 
of the right knee due to laceration of the medial meniscus 
and involvement of the anterior cruciate ligament.  It was 
considered that further paratrooping was definitely out of 
the question, but that surgery was not recommended unless 
further trouble was encountered; he was reassigned to a less 
strenuous occupation.  

The appellant's Separation Qualification Record indicates 
that he served in a variety of capacities, including as a 
radio operator, switchboard operator, communications 
technician, first sergeant, and electrician chief.  The 
service medical records do not reflect any further complaint, 
treatment, finding or diagnosis indicative of right knee 
disability.  On December 5, 1945, he was medically examined 
prior to discharge from service.  The report of physical 
examination reflects the prior history of right knee 
problems, but no relevant finding or diagnosis was reported 
by the examining physician.  It was also specifically 
reported on this examination that the appellant's prior right 
knee complaints would not result in disability.  

The appellant has characterized the information contained in 
the service medical records as "FALSE AND MISLEADING" (see 
p. 3 of the appellant's affidavit dated March 16, 1998; see 
also pp. 1-2 of the appellant's open letter, received on 
December 30, 1996) without much further explanation.  He has 
not pointed to any specific factual errors contained in the 
service medical records, which on the contrary appear to be 
reasonably complete and accurate.  The appellant has also 
asserted that, during the period from August 1944 to December 
1945, he was "assigned light duty due to instability and 
periodic 'locking' of the right knee joint" (see p. 4 of the 
March 16, 1998 affidavit), but this is entirely consistent 
with the information reported in the service medical records.  
The long list of specific assignments and units which the 
appellant has supplied is virtually irrelevant to issue of 
service connection and does nothing to rebut the normal 
clinical findings at the time of the discharge physical 
examination in December 1945.  The appellant has also denied 
that he underwent a medical examination in December 1945, but 
the written report of that examination contained in the 
record is definitive and provides a most persuasive rebuttal 
to his assertion to the contrary.  As further discussed 
below, the appellant's memory of events which occurred long 
ago is neither totally accurate nor reliable.  

It is true, as the appellant asserts, that he pointed out his 
ongoing right knee complaints to military personnel at the 
time of his discharge from service.  The medical history 
listed on the report of the service discharge examination 
proves this; as does the fact that he also filed at that time 
a formal claim for VA disability compensation benefits on VA 
Form 526 for right knee disability and appointed a service 
organization to represent him in connection with the claim.  
Nevertheless, it is also true that the military physician who 
examined him on December 5, 1945 found and reported no sign 
of chronic right knee disability, including traumatic 
arthritis.  Moreover, as a layman, the appellant is not 
competent to establish the presence of chronic right knee 
disability in December 1945 based solely on his own, lay 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

The VARO in the appellant's home state of Nebraska intended 
to schedule the appellant for an official medical examination 
in connection with his claim for VA compensation benefits, 
but was unable to do so before the appellant moved to 
Washington, D.C., in July 1946.  At that time, the entire 
claims file was transferred to the jurisdiction of the VARO 
in Washington, D.C.  By rating action dated August 8, 1946, 
without further evidentiary development, the Washington, 
D.C., RO denied the claim seeking service connection for a 
right knee disability based on the negative clinical report 
on the December 1945 discharge physical examination.  

Although it may have been better had the Washington RO 
ordered a VA medical examination of the appellant at that 
time, as the Nebraska RO seems to have intended, the failure 
to do so does not amount to CUE.  See, e.g., Baldwin v. West, 
13 Vet. App. 1 (1999) (a breach of the duty to assist cannot 
form the basis of a CUE claim); Elkins v. Brown, 8 Vet. App. 
391 (1995); and Caffrey v. Brown, 6 Vet. App. 377 (1994) (a 
breach by VA of the duty to assist creates only an incomplete 
record rather than an incorrect record).  The Board cannot 
now speculate on what an official medical examination in 1946 
might have disclosed: while such an examination may possibly 
have disclosed the presence of traumatic arthritis in the 
right knee joint at such time, it is at least equally likely 
that it would have confirmed the findings on December 1945 
physical examination (and the x-ray studies in August and 
December 1944) in reporting its absence.  Accordingly, the 
absence of a VA examination in 1946 is not outcome-
determinative in this case and does not constitute CUE in the 
August 1946 rating action.  See Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).  

The appellant was informed of the unfavorable decision on his 
claim by letter dated August 23, 1946.  That letter also 
included notification to the appellant of his right to appeal 
the unfavorable determination, but the appellant did not 
initiate such an appeal within the one-year time limit 
specified in the letter and in the controlling legal 
criteria.  His attorney has subsequently denied that the 
appellant ever received this notification letter (see notice 
of disagreement dated January 11, 1999); and the appellant 
has both denied receiving the August 23, 1946 notification 
letter and even denied at times that he filed a claim for VA 
compensation benefits before 1996 (see appellant's open 
letter received on December 30, 1996).  However, the 1945-46 
claims form, VA Form 526, signed by the appellant, is of 
record; he has also included a copy of the RO letter of 
August 23, 1946 in material which he submitted in connection 
with this appeal, thereby rather conclusively demonstrating 
that he did in fact receive the original.  Obviously, and not 
surprisingly, the appellant's memory of events which occurred 
over 55 years ago is somewhat less than fully reliable.  It 
is clear, however, that he did not timely appeal the August 
1946 rating action, which is therefore administratively final 
in the absence of CUE.  

It is also clear that the appellant disagrees with the August 
1946 rating decision and the way in which the Washington RO 
interpreted and evaluated the evidence at that time.  
Nevertheless, the August 1946 rating action is in accord with 
the evidence of record at that time and also with all 
controlling legal criteria.  It is the Board's determination 
that the appellant has failed to demonstrate in that August 
1946 rating action the existence of the type of clear, 
indisputable, outcome-determinative error which constitutes 
CUE.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

